

113 HR 3245 IH: Medicare Home Health Fraud Reduction Act
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3245IN THE HOUSE OF REPRESENTATIVESOctober 4, 2013Mr. Matheson (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to establish a maximum threshold for episode reimbursement to skilled home health agencies under Medicare.1.Short titleThis Act may be cited as the Medicare Home Health Fraud Reduction Act.2.Establishment of maximum threshold for episode reimbursement to skilled home health agencies under MedicareSection 1895(b) of the Social Security Act (42 U.S.C. 1395fff(b)) is amended by adding at the end the following new paragraph:(7)Episode utilization rate(A)Payment limitationFor 2014 and each subsequent year, payment may not be made to a skilled home health agency under this section for an episode of care to the extent that such episode exceeds the applicable episode utilization limit established under subparagraph (B) for the agency for the year.(B)Applicable episode utilization limit(i)In generalFor 2014 and each subsequent year, the Secretary shall establish an episode utilization limit for a skilled home health agency that is equal to the product of—(I)in the case of a skilled home health agency located in—(aa)a rural area, 3.3 episodes; and(bb)in an area not described in item (aa), 2.7 episodes; and(II)the total number of Medicare beneficiaries for the skilled home health agency (as defined in clause (iii)).(ii)Episode definedFor purposes of this paragraph, the term episode has the meaning given such term for purposes of section 484.205 of title 42, Code of Federal Regulations (as in effect on October 1, 2011) and includes partial episodes for which a partial episode payment is made pursuant to such section to the extent such partial episode is a percentage of a full episode.(iii)Total number of medicare beneficiaries defined(I)In generalFor purposes of clause (i)(II), the term total number of Medicare beneficiaries means, with respect to a skilled home health agency and year, the total number of unduplicated individuals who were furnished home health services under this title in the year by the agency.(II)Special ruleIn calculating the total number of Medicare beneficiaries under subclause (I), in any case where an individual is furnished skilled home health care services from more than one agency, the number of such individuals being counted toward the applicable episode utilization limit for each such agency shall be proportionally credited in an amount equal to the percentage of the total number of episodes provided by the agency..